Citation Nr: 0027838	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99- 14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



REMAND

The appellant retired from active military service in April 
1972 with more than 19 years of active duty.  

The RO denied service connection for a back disorder in a 
March 1997 rating decision, and the appellant was given 
notice of that decision in March 1997.  Review of the claims 
file does not reveal that the appellant submitted any 
statement within one year after the March 1997 notification 
that could be considered a notice of disagreement with the 
March 1997 rating decision as to the denial of service 
connection for a back disorder.  Under such circumstances, 
the March 1997 rating decision became final, and the 
appellant's current claim for service connection for a back 
disorder must focus initially on whether new and material 
evidence has been submitted to reopen the previously denied 
and final claim of entitlement to service connection for a 
back disorder.  However, the RO has not considered the 
appellant's current claim thusly.  

Review of the claims file reveals that the appellant 
submitted private X-rays, dated in September 1999, to the RO 
in October 1999.  Because the statement of the case regarding 
the appellant's claim for service connection for a back 
disorder was issued in May 1999, it does not appear that the 
RO has considered the September 1999 X-ray records with 
regard to the claim for service connection for a back 
disorder.  

Because there are procedural defects that must be rectified 
before the Board can adjudicate the appellant's claim, a 
finding as to whether the claim is well grounded would be 
premature at this time.  Accordingly, the case is remanded to 
RO for the following action: 

The RO should considered whether the appellant 
has submitted new and material evidence to 
reopen a claim of entitlement to service 
connection for a back disorder, and, in doing 
so, should review the September 1999 private X-
rays submitted by the appellant.  If the 
benefit sought on appeal remains denied, a 
supplemental statement of the case should be 
furnished to the appellant and his 
representative, and they should be afforded the 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The Board expresses its appreciation in advance to the RO for 
its assistance in undertaking the requested additional 
development and trusts that it will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to ensure that the appellant 
receives his due process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  The appellant is not required to 
undertake any additional action until he receives further 
notification from VA.  



		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

